Citation Nr: 1107004	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-14 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously characterized ed as major depressive disorder 
and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from March 1968 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied the Veteran's claims for service connection 
for PTSD and a major depressive disorder (claimed as a nervous 
condition).

In February 2009, the Veteran testified during a personal hearing 
at the RO.  A transcript of the hearing is of record.

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
As such, the Board has recharacterized the Veteran's claim on 
appeal to more accurately reflect the Court's holding in Clemons.  

The  Veteran filed a claim for entitlement to a total rating 
based upon individual unemployability due to service-connected 
disability (TDIU) in February 2009 claim that has not been fully 
adjudicated by the Agency of Original Jurisdiction (AOJ), and the 
Board does not have jurisdiction over it at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD.  Prior to July 13, 2010, service 
connection for PTSD required: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2009), effective prior to July 13, 2010.  However, 
effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to 
include a new paragraph (f)(3) that reads as follows, in 
pertinent part:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this 
amendment apply to the Veteran's claim because he attributes his 
acquired psychiatric disorder, in part, to exposure to rocket and 
mortar fire while serving in the Republic of Vietnam.

In July 2008, the RO verified that the Veteran was exposed to 
rocket and mortar fire while serving in Vietnam.  

VA outpatient mental health records, dated from May 2006 to March 
2009, indicate that the Veteran was variously diagnosed with 
major depressive disorder and schizotypal personality disorder 
(June 2006 and September 2007); PTSD (May and September 2007); 
major depressive disorder, recurrent/PTSD by record (February 
2008); and major depressive disorder with psychotic feature by 
history, PTSD by history, and depressive disorder by history 
(November 2008 through February 2009).

In July 2008, a VA psychologist, who examined the Veteran and 
reviewed his claims file, diagnosed a mood disorder, not 
otherwise specified (NOS), and psychotic disorder NOS, and 
concluded that the criteria for PTSD were not found.  In the VA 
examiner's opinion, prior diagnoses of PTSD were not made by a 
clinician who documented a thorough evaluation to support the 
diagnosis.  The VA examiner said that "[w]hile the [V]eteran's 
clinical presentation appears to be somewhat confusing to every 
professional who encounters him, it appears most likely" that 
the Veteran was suffering from mood, psychotic and personality 
disorders that "at times create a presentation somewhat similar 
to PTSD and at times do not".  The VA examiner considered it 
less likely than not that the Veteran suffered from PTSD but did 
not render an opinion as to the etiology of his diagnosed mood 
and psychotic disorders.  

In view of the changes in the PTSD regulation, the Veteran should 
be afforded another VA psychiatric examination to reconcile the 
divergent opinions and determine the etiology of any such claimed 
psychiatric disorder, including PTSD, if found to be present.

Further, in an October 2009 written statement, the Veteran said 
that he received individual treatment at the Huntington (West 
Virginia) Vet Center for PTSD.  He also indicated that, on 
October 16, 2009, he saw his treating VA psychiatrist who said 
that he had an Axis I diagnosis of PTSD, by history.  As such, 
the record suggests that additional VA medical evidence might be 
available that is not before the Board at this time.  Thus, an 
effort should be made to obtain these VA medical records.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records regarding the 
Veteran's treatment at the Huntington Vet 
Center, 3135 16th St Rd., Suite 11, 
Huntington, West Virginia 25701.  If any 
records are unavailable, a memorandum 
detailing all efforts to obtain them should 
be placed in the claims file.

2.  Obtain all medical records regarding the 
Veteran's treatment at the VA Medical Center 
in Huntington, for the period from March 2009 
to the present, and from any additional VA 
and non-VA medical provider identified by 
him.  If any records are unavailable a 
memorandum detailing all efforts to obtain 
them should be placed in the claims file.

3.  After the above development has been 
accomplished, schedule the Veteran to undergo 
a VA psychiatric examination, performed by 
psychiatrist (preferably one experienced in 
evaluating post-traumatic stress disorders) 
to clarify the Veteran's diagnosed 
psychiatric disorders and determine the 
etiology of any diagnosed psychiatric 
disorder, including PTSD, found to be 
present.  The examiner should be advised of 
the verified stressor for the Veteran's 
active service of exposure to rocket and 
mortar fire.

The examiner should determine whether the 
veteran currently suffers from PTSD related 
to his exposure to rocket and mortar fire or 
fear of hostile military or terrorist 
activity while on active duty and whether it 
is adequate to support a diagnosis of PTSD.  
For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD 
is diagnosed, the examiner should indicate 
whether it is likely as not (50 percent 
probability or greater) related to the 
Veteran's active service.  The examination 
report should include the complete rationale 
for all opinions expressed. The examiner 
should provide a rationale for the opinions. 

The examiner is particularly requested to 
reconcile the Veteran's other psychiatric 
diagnoses, e.g., major depressive disorder 
and schizotypal personality disorder (June 
2006 and September 2007); PTSD (May and 
September 2007); major depressive disorder, 
recurrent/PTSD by record (February 2008); 
mood disorder, NOS and psychotic disorder NOS 
(July 2008); and major depressive disorder 
with psychotic feature by history, PTSD by 
history, and depressive disorder by history 
(November 2008 through February 2009). 

A complete rationale should be provided for 
any opinion offered.

4.  Thereafter, the RO/AMC should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



